Motion for stay granted as to the alimony directed to be paid prior to the date of the order appealed from upon condition that within five days from the entry of the order herein appellant furnish an undertaking with corporate surety conditioned for the payment of counsel fee and of alimony that has accrued between May 23, 1931, and October 23,1931, if said order be affirmed in whole or in part, and upon the further condition that, pending the determination of the appeal, appellant pay the alimony from October 23, 1931; otherwise, motion denied, with ten dollars costs. Present ■—■ Lazansky, P. J., Hagarty, Carswell, Seudder and Davis, JJ.